Citation Nr: 1541953	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-19 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to May 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Republic of Puerto Rico, which, in pertinent part, denied entitlement to a TDIU.

The Board remanded the claim in April 2012 for additional development.  


FINDING OF FACT

The record does not reflect that the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of a letter sent to the Veteran in March 2011 that informed him of his duty and VA's duty for obtaining evidence, as well as the evidence needed to substantiate his claim for TDIU and the process by which effective dates are assigned.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with a VA examination in June 2011 to assess the impact his disabilities have on his ability to work.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The issue on appeal was previously before the Board in April 2012, when it was remanded for additional development.  In accordance with the remand instructions, all evidence associated with the Veteran's participation in a vocational rehabilitation program has been obtained, and a Supplemental Statement of the Case was issued, most recently in June 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

A TDIU claim may be granted where the schedular rating is less than total and the service connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a). Marginal employment is not considered substantially gainful employment.  
38 C.F.R. §§ 3.340, 4.16(a).

In a case where there are two or more service connected disabilities, there must be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

In this case, the Veteran is service-connected for and, prior to March 18, 2011, assigned a 50 percent evaluation for a lumbar spine disability and a 10 percent disability rating each for radiculopathy of the right and left lower extremity.  Effective March 18, 2011, the radiculopathy in each leg was evaluated as 40 percent disabling.  He was assigned a 10 percent disability rating for tinnitus, effective June 17, 2011.  Finally, his lumbar spine disability is evaluated as 60 percent disabling, effective June 24, 2011.  His combined evaluation is 60 percent prior to March 18, 2011, and 90 percent thereafter, with the back and bilateral lower extremity radiculopathy stemming from a common etiology.  As such, the Veteran clearly meets the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Thus, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

In this regard, the Veteran reported in a May 2005 application for TDIU that he had last worked in April 2005 as a security guard and that he was unemployable due to his service-connected back disability "and others."  Various versions of the Veteran's resume indicate that he worked as a petroleum supply specialist during service, as a manager in a retail sales environment from 1987 to 1989, a supervisor at a communications installation contractor from 1993 to 2002, and as a cashier at a grocery store from 2002 to 2004.  He also reported two years of a college.  

The Vocational Rehabilitation and Education (VRE) file indicates that the Veteran began to attending college in 2005 and attained a Bachelor's of Science with a concentration in computer programming in May 2010.  In April 2011, an individual written rehabilitation plan (IWRP) was redeveloped for the Veteran to complete 12 months at 35 hours per week of non-paid work experience (NPWE) at VA as a Claim Assistant/Program Support Clerk.  This assignment was extended for six months in April 2012.  Then, the Veteran was hired by VA as a Program Support Specialist in October 2012.  According to a September 2015 brief from his representative, the Veteran is currently employed in that position.  

As noted above, TDIU is warranted when service-connected disabilities preclude a veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  In this case, the Veteran is gainfully employed in a position for which he trained through the VRE program and has been since October 2012.  This position is not marginal as defined in 38 C.F.R. § 4.16(a).  Therefore, TDIU is not warranted from that day forward.  

In addition, the Board concludes that TDIU is not warranted prior to October 2012.  The only medical opinion evidence regarding employability during this time is a June 2011 VA examination.  At that time, the Veteran reported that in the last 12 months, he experienced 20 to 25 episodes of low back pain flare-ups which resulted in his staying home to rest in bed for one to two days.  He also indicated that he was unable to walk more than a few yards and used a cane and a brace.  Later in the examination, the Veteran reported his part time work for VA as a claim assistant and that he had only lost one week from work in the last 12 months due to lower back pain.  
The examiner noted that due to his service-connected disabilities, the Veteran reported that he was assigned different duties as well as increased tardiness and increased absenteeism.  The effects on employment were noted as decreased concentration and mobility, problems with lifting and carrying, and difficulty reaching, all due to pain.  The Veteran reported that he used assistive devices to dress and bathe and at times needed assistance from his mother to tie his shoes.  He further reported that he could not do any household chores or yard work and could not play sports or exercise, but was independent in grooming, using the restroom, and feeding.  

After examining the Veteran and reviewing the claims file, including the Veteran's statements, the examiner found that the Veteran is likely employable.  His lower back condition would interfere with manual or strenuous labor and he would not be able to work in high or even moderately demanding work or in any job which would require sudden and rapid movements of the trunk, such as law enforcement or emergency medical technician or fireman.  However, the examiner stated that he is able to work in administrative work such as his current job at VA programming computers and assisting with claims.  The examiner stated that the Veteran would be better suited for sedentary jobs where he is allowed to stand and stretch his back muscles at work at least every 30 minutes and that he would not be required to lift more than 15 pounds or bend repetitively.  

Employment records from the Veteran's NPWE position from April to August 2011 demonstrate that he worked at least the required minimum hours, with 91 hours in April (he started April 13), 154 hours in May and June, 140 in July, and 161 in August 2011.  Moreover, the comments in each employment report reflected positive performance appraisals, with either satisfactory or outstanding ratings, and did not indicate any limitations or issues resulting from the Veteran's disabilities or any issues with tardiness or absenteeism. 

Moreover, the Board notes that the Veteran's vocational rehabilitation counselor requested an additional six months of NPWE in order to help him obtain additional skills to help make him job-ready.  This would not have happened if the Veteran had missed significant time or experienced significant obstacles due to his service-connected disabilities, especially not without some indication of such problems in a related report or at some point in the VRE file.  Moreover, had the Veteran been having such difficulty attending work or performing his administrative duties as a Program Support Clerk, he would not likely have been hired into a Program Support Specialist position utilizing the same skills.  

The Board also notes that the Veteran was able to complete his college degree program in computer programing with 136 college credits and graduate magna cum laude in May 2010 with a 3.76 GPA.  This also appears to be consistent with the 2011 VA examiner's findings regarding the Veteran's ability to complete sedentary work and therefore further supports the examiner's conclusions regarding employability.  

While the Board recognizes the Veteran's reports that he is unemployable due to his service-connected disabilities, the Board finds his contentions to be outweighed by the medical opinion evidence of record, the fact that he was able to complete and graduate college successfully, that he was able to complete vocational rehabilitation, including working near full-time hours, and the fact that he was hired for and has maintained full-time employment in the same type of position since October 2012 despite his level of impairment.  Moreover, to the extent that there is evidence regarding his time and attendance in his NPWE position, the reports are inconsistent with the Veteran's reports regarding considerable absenteeism and difficulty completing his job.  

Finally, to the extent that the Veteran or his representative have implied or asserted that he should still be awarded TDIU because his employment at VA is somehow a protected environment and that he would be unable to obtain employment elsewhere, the Board notes that there is no evidence to this effect.  The positive appraisals and employment records in the claims file suggest that the Veteran has been able to meet or exceed the position requirements.  Moreover, as noted above, such employment records do not corroborate the Veteran's reports of increased or significant absenteeism.  Finally, there is no evidence that the Veteran has applied for and been unable to obtain other employment.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for a TDIU, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER


Entitlement to a TDIU is denied.  


____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


